


Aflac Incorporated 1st Quarter 2013 Form 10-Q [afl-0331201310q.htm]
EXHIBIT 10.10


        
        




AMENDED AND RESTATED


1999 AFLAC ASSOCIATE
 
STOCK BONUS PLAN
EFFECTIVE AS OF JULY 1, 1999
AMENDED AND RESTATED AS OF JANUARY 1, 2013






        






















































--------------------------------------------------------------------------------




AMENDED AND RESTATED 1999 AFLAC ASSOCIATE STOCK BONUS PLAN
The Amended and Restated 1999 AFLAC Associate Stock Bonus Plan was made
effective as of July 1, 1999 and amended as of February 11, 2003 and August 20,
2007, and is hereby amended and restated as follows:
ARTICLE I
DEFINITIONS
As used herein, the following words and phrases shall have the meaning indicated
unless otherwise defined or required by the context:
1.1 "Active Association" shall mean the performance of services by an Associate,
Soliciting Broker, Sales Coordinator, Special Associate, Development Coordinator
or Training Coordinator, who is properly licensed by the applicable regulatory
authority, pursuant to a written contract with the Plan Sponsor for the
solicitation of applications for certain insurance products of the Plan Sponsor,
prior to the effective date of any termination of such contract whether for
cause or without cause. Active Association shall also include a period of
employment as an employee of the Plan Sponsor to the extent that such employment
immediately precedes or follows a period of Active Association as it is defined
above.
1.2 "Allocation Date" shall mean, with respect to each month, a day, determined
in the discretion of the Stock Bonus Management Committee, not later than 45
days following the end of such month.
1.3 "Associate" shall mean any person or entity associated with the Plan Sponsor
pursuant to an Associate's contract pertaining to services in the United States,
its territories and
possessions, and any other location or country designated by the Plan Sponsor,
who is paid on a commission basis and whose Active Association with the Plan
Sponsor has not been terminated.
1.4 "Board" shall mean the Board of Directors of American Family Life Assurance
Company of Columbus or of American Family Life Assurance Company of New York, as
the case may be.
1.5 "Bonus Policy/Policies" shall mean those insurance policies issued by the
Plan Sponsor that the Plan Sponsor, acting in its sole discretion, designates as
"Bonus Policies." "Bonus Policies" shall not include conversions, upgrades or
riders made effective as of a date later than twelve months from the original
Issue Date on policies otherwise designated as a "Bonus Policy," unless the Plan
Sponsor shall provide otherwise.     




















--------------------------------------------------------------------------------




1.6 "Commencement Date" shall mean the date on which one first begins Active
Association.    
1.7 "Development Coordinator" shall mean any Associate who is also providing
services to the Plan Sponsor pursuant to a contract as a Development
Coordinator, and who is paid on a commission basis.


1.8 "First Year Premiums" shall mean premiums scheduled to be received for the
first twelve months of coverage after a Bonus Policy sold by a Participant is
issued at the home office of the Plan Sponsor.
1.9 "Issue Date" shall mean the date on which a Bonus Policy is made effective.
1.10 "New Business Transmittal" shall mean the new business transmittal form
that is submitted to the Plan Sponsor with each application for a policy and
which includes information concerning all Associates sharing commissions with
respect to such policy.
1.11 "Paid to Date" shall mean the date to which coverage provided by a policy
shall remain in force based on premiums applied by the Plan Sponsor to the
policy.
1.12 "Participant" shall mean any Associate, Soliciting Broker, Sales
Coordinator, Special Associate, Development Coordinator or Training Coordinator
participating in this Plan.
1.13 "Plan" shall mean the Amended and Restated 1999 AFLAC Associate Stock Bonus
Plan, as contained herein and as amended from time to time.
1.14 "Plan Sponsor" shall mean the American Family Life Assurance Company of
Columbus, a Nebraska corporation, American Family Life Assurance Company of New
York, a New York corporation, and any subsidiary or affiliate corporation that
may hereafter adopt the Plan with the permission of their respective Boards.
1.15 "Sales Coordinator" shall mean any Associate who is also providing services
to the Plan Sponsor pursuant to a contract as a District Sales Coordinator,
Regional Sales Coordinator, or State Sales Coordinator, and who is paid on a
commission basis.
1.16 "Soliciting Broker" shall mean any Associate who is also providing services
to the Plan Sponsor pursuant to a standardized Soliciting Broker contract and
who is paid on a commission basis.
1.17 "Special Associate" shall mean any person or entity associated with the
Plan Sponsor pursuant to a special written agreement, who is engaged in the sale
of the products of the Plan Sponsor and is paid on a commission basis, and whose
Active Association with the Plan Sponsor has not been terminated.
    




--------------------------------------------------------------------------------




1.18 "Stock" or "Shares of Stock" shall mean the common stock of AFLAC
Incorporated.
1.19 "Stock Bonus Management Committee" shall mean the committee which shall
oversee the operation of the Plan and shall be composed of the Plan Sponsor's
Executive Vice
President in charge of domestic operations, its Director of Marketing and its
Chief Accounting Officer, and/or such other persons as designated from time to
time by the Board. The Board may remove any member of this committee at any time
in its absolute discretion.
1.20 "Training Coordinator" shall mean any Associate who is also providing
services to the Plan Sponsor pursuant to a contract as a Training Coordinator,
and who is paid on a commission basis.
1.21 "Vested for Commission" shall mean that a Participant has a vested right,
pursuant to the terms of the Participant's Associates Agreement, to receive
renewal commissions that are payable on policies sold by the Participant
(regardless of whether such vested amount is less than 100%, or is for a limited
time period).
ARTICLE II
ELIGIBILITY AND PARTICIPATION
2.1 CONDITIONS OF ELIGIBILITY. Each Associate, Soliciting Broker, Sales
Coordinator, Development Coordinator and Training Coordinator is eligible to
become a Participant in the Plan. Special Associates shall be eligible to
participate in this Plan only if so provided in the written agreement between
the Special Associate and the Plan Sponsor.
2.2 PARTICIPATION. Any Associate, Soliciting Broker, Sales Coordinator,
Development Coordinator, Training Coordinator or, subject to Section 2.1, any
Special Associate, shall become a Participant under the following circumstances:
(i) if such individual was a Participant under either the AFLAC New York
Associate Stock Bonus Plan, effective as of January 1, 1999, or the AFLAC
Associate Stock Bonus Plan, amended and restated as of January 1, 1999, as of
the termination date of such Plans, such individual shall automatically become a
Participant on the effective date of this Plan, or (ii) if such individual's
Commencement Date is on or after July 1, 1999, such individual shall
automatically become a Participant upon his or her Commencement Date. If an
individual was qualified to be a Participant under either the AFLAC New York
Associate Stock Bonus Plan or the AFLAC Associate Stock Bonus Plan but opted not
to become a Participant prior to February 11, 2003, and such individual
qualifies to participate in this Plan, such individual must notify the Plan
Sponsor in writing that he or she opts to enroll in the Plan. Such individual
will become enrolled within 30 days of the receipt by the Plan Sponsor of such
notice.
2.3 ACCEPTANCE. The Plan shall not be deemed to constitute a contract between
the Plan Sponsor and the Participant or to be consideration, or an inducement,
for the association of




--------------------------------------------------------------------------------






any Participant. No provision of the Plan shall be deemed to give any
Participant the right to be retained in association with the Plan Sponsor, or to
interfere with the right of the Plan Sponsor to discharge any Participant at any
time regardless of the effect which such discharge will have upon him as a
Participant. Each Participant for himself or herself and his or her heirs and
assigns shall be deemed conclusively by his or her act of participation herein,
to have agreed to and accepted the terms and conditions of this Plan.


ARTICLE III
CONTRIBUTIONS AND EXPENSES
3.1 CONTRIBUTIONS BY PLAN SPONSOR. All contributions, if any, shall be made by
the Plan Sponsor; provided, however, that the Board may authorize contributions
from other sources. No contributions shall be made by any Participant.
3.2 COMPUTATION OF CONTRIBUTIONS FOR BONUS POLICIES WITH ISSUE DATES PRIOR TO
JULY 1, 1999. With respect to Bonus Policies with an Issue Date prior to July 1,
1999, the amount of Plan Sponsor contributions to be made on or before each
Allocation Date shall be equal to the applicable percentage (as described in
Section 3.5) of First Year Premiums applied to the policy by the Plan Sponsor
during the month to which such Allocation
Date relates.
3.3 COMPUTATION OF CONTRIBUTIONS FOR BONUS POLICIES WITH ISSUE DATES ON OR AFTER
JULY 1, 1999. With respect to Bonus Policies with an Issue Date on or after July
1, 1999, the amount of Plan Sponsor contributions to be made on or before each
Allocation Date shall be equal to the applicable percentage (as described in
Section 3.5) of annualized First Year Premiums as of the date on which the
period of time between the Issue Date and the Paid to Date equals thirteen
months. Accordingly, no such Plan Sponsor contributions will be made if the
period of time between the Issue Date and the Paid to Date is less than thirteen
months for any Bonus Policy.
3.4 OFFSET AGAINST CONTRIBUTIONS; RECOVERY OF CREDITED AMOUNTS.
(a) Notwithstanding the provisions of Sections 3.2 and 3.3, the amount to be
contributed by the Plan Sponsor may, in the sole discretion of the Plan Sponsor,
be reduced to reflect the applicable percentage (as described in Section 3.5) of
any First Year Premiums that the Plan Sponsor may, for any reason acting in his
sole discretion, determine to refund.
(b) On each Allocation Date, the amount to be allocated to a Participant shall
be reduced by the sum of amounts recoverable by the Plan Sponsor relating to
refunded First Year Premiums for any period prior to such Allocation Date.
(c) To the extent that the amounts recoverable by the Plan Sponsor have been
distributed to a Participant or transferred to the AFL Stock Plan on behalf of a
Participant and cannot be




--------------------------------------------------------------------------------




recovered pursuant to the procedures set forth in paragraph (b) above, then the
amount of such distribution shall create a liability to the Plan Sponsor on the
part of the Participant (1) to be charged back as a first lien against future
earned commissions on first year or renewal business written by the Participant,
or (2) to be paid to the Plan Sponsor by the Participant on demand of the Plan
Sponsor.
3.5 APPLICABLE PERCENTAGE FOR BONUS POLICIES. Subject to Sections 3.2, 3.3, and
3.4, the applicable percentage of First Year Premiums received on Bonus Policies
shall be as follows:
(a) ASSOCIATES AND SOLICITING BROKERS. The Plan Sponsor shall contribute a total
of three and one-half percent (3.5%) (or such other percentage as is determined
to be appropriate by the Stock Bonus Management Committee) of the First Year
Premiums applied by the Plan Sponsor to the policy (pursuant to the terms of,
and for purposes of, Section 3.2) or of the annualized First Year Premiums
(pursuant to the terms of, and for purposes of, Section 3.3) for each Bonus
Policy properly sold by a Participant in accordance with the policies and
procedures of the Plan Sponsor. Such 3.5% contribution, if any, shall be
allocated among applicable Participants on the same basis as the percentage
allocation among Associates that is properly designated on the New Business
Transmittal.
    
(b) SALES COORDINATORS. The Plan Sponsor shall contribute seven-tenths of one
percent (.7%) (or such other percentage as is determined to be appropriate by
the Stock Bonus Management Committee) of the First Year Premiums applied by the
Plan Sponsor to the policy (pursuant to the terms of, and for purposes of,
Section 3.2) or of the annualized First Year Premiums (pursuant to the terms of,
and for purposes of, Section 3.3) for each Bonus Policy properly sold by a
Participant or other individual who is assigned in writing to a Sales
Coordinator at the time the policy is sold. Such .7% contribution, if any, shall
be allocated among applicable Participants as necessary based on any allocation
among Associates that is properly designated on the New Business Transmittal.
(c) SPECIAL ASSOCIATES. The applicable percentage of First Year Premiums applied
by the Plan Sponsor to the policy or annualized First Year Premiums to be
contributed with respect to Bonus Policies sold by a Special Associate shall be
determined in accordance with the written agreement between the Special
Associate and the Plan Sponsor.
3.6 DESIGNATION OF BONUS POLICIES. Bonus Policies will be designated as such by
the Plan Sponsor on the schedule of commissions that is made available to
Associates, Sales Coordinators, Soliciting Brokers, Special Associates,
Development Coordinators and Training Coordinators.
3.7 ADDITIONAL CONTRIBUTIONS FOR DEVELOPMENT COORDINATORS AND TRAINING
COORDINATORS. The Plan Sponsor shall make additional contributions on behalf of
Development Coordinators and Training Coordinators in the amounts, at the times
and on the conditions determined by the Stock Bonus Management Committee.







--------------------------------------------------------------------------------




3.8 ACTIVE ASSOCIATION. Except as provided in Sections 3.9 and 3.10,
contributions will be made only on behalf of Participants who are in Active
Association with the Plan Sponsor.
3.9 DEATH AND DISABILITY. In the event of the death or the total and permanent
disability of a Participant, contributions will continue to be made on behalf of
the Participant with respect to Bonus Policies sold by the Participant if the
Participant, at the time of such death or total and permanent disability, has
become Vested for Commission. If the Participant has not become Vested for
Commission, contributions will be made on behalf of the Participant through the
end of the calendar month in which such death or total and permanent disability
occurs.
3.10 TRANSFER OR TERMINATION. In the event of the transfer of a Participant to a
position of employment with the Plan Sponsor other than as an Associate,
Soliciting Broker, Sales Coordinator or Special Associate, or in the event of a
termination of a Participant other than as a result of death or total and
permanent disability, if the Participant is not Vested for Commission,
contributions with respect to Bonus Policies will be made on behalf of the
Participant through the end of the calendar month in which the transfer or
termination date occurs, and the contribution will be reduced to reflect amounts
recoverable by the Plan Sponsor with respect to refunded First Year Premiums (as
provided for in Section 3.4) up to the last business day of the calendar month
in which the date of termination occurs. In the event of a transfer or
termination of a Participant who is Vested for Commission, contributions will
continue to be made on behalf of the Participant with respect to Bonus Policies
sold by the Participant.
3.11 EXPENSES. The Plan Sponsor shall bear all costs incurred in the operation
of the Plan other than brokerage and other fees directly related to the purchase
of Shares of Stock or other permitted investments. Such brokerage and other
related fees shall be paid by AFLAC Incorporated pursuant to the terms of the
AFL Stock Plan.
ARTICLE IV
PLAN CONTRIBUTIONS
4.1 CREDITING OF CONTRIBUTIONS. Plan Sponsor contributions with respect to Bonus
Polices made during the month shall be credited to each Participant based on the
applicable percentage of First Year Premiums applied by the Plan Sponsor to the
policy (pursuant to the terms of, and for purposes of, Section 3.2) or of the
annualized First Year Premiums (pursuant to the terms of, and for purposes of,
Section 3.3) on Bonus Policies properly sold by the Participant, subject to
reduction as provided in Section 3.4. The contributions shall be allocated to
Participants as necessary based on any allocation among Associates that is
properly designated on the New Business Transmittal. On a monthly basis the
balance of this contribution amount and any contributions made to the
Participant pursuant to Section 3.7 will be transferred to the Participant's AFL
Stock Plan account to purchase Shares of Stock pursuant to the terms of




--------------------------------------------------------------------------------




the AFL Stock Plan, or distributed directly to the Participant, each as provided
in Article 5.
4.2 EXPRESSED IN DOLLARS. Contributions shall be expressed in dollars and cents.
4.3 REPORTING. Each Participant shall receive reports pursuant to the terms of
the AFL Stock Plan with respect to the amount of cash contributed on such
Participant's behalf and the total number of Shares of Stock held in the
Participant's account under the AFL Stock Plan.
 
ARTICLE V
TRANSFERS AND DISTRIBUTIONS
5.1 TRANSFER AND DISTRIBUTION OF CONTRIBUTIONS. On a monthly basis,
the balance of the contribution (including contributions made pursuant to
Section 3.7) owed on behalf of each Participant shall be transferred to the AFL
Stock Plan for investment in Shares of Stock on behalf of such Participant if
the balance of such contribution equals or exceeds $50 as of an Allocation Date.
If the balance totals less than $50 as of an Allocation Date, the contribution
balance shall be distributed directly to the Participant by means of the
Participant's monthly commission statement. The Plan Sponsor will not pay
interest on funds pending transfer to the AFL Stock Plan. All investments by the
AFL Stock Plan shall be made pursuant to the terms of such plan.
5.2 DATE OF TRANSFERS AND DISTRIBUTIONS. Transfers shall be made to the AFL
Stock Plan, or distributions made to the Participant, within 45 days following
the end of each month in which a bonus becomes due.
5.3 DISTRIBUTIONS UPON DEATH. Subject to the terms of Section 3.9, in the event
of the death of a Participant, contributions of less than $50 will continue to
be paid by means of
the Participant's monthly commission statement. If the Participant's
contribution balance equals or exceeds $50, the balance will continue to be
transferred to the AFL Stock Plan. The provisions of the AFL Stock Plan will
govern the payment of accumulated balances in the Participant's AFL Stock Plan
account.
5.4 DISTRIBUTIONS TO AFFILIATES. The Stock Bonus Management Committee
shall have absolute discretion to determine the form of distribution under the
Plan to a Participant who is at the time of distribution an "affiliate" of AFLAC
Incorporated within the meaning of Rule 144 under the Securities Act of 1933, as
amended. The Stock Bonus Management Committee shall determine which Participants
are covered by this provision. In so doing, the Stock Bonus Management Committee
shall take into account any information and conclusions furnished to it by the
Plan Sponsor and AFLAC Incorporated, and may in its discretion seek advice of
counsel.
5.5 DISTRIBUTION FOR SPECIAL ASSOCIATES. Notwithstanding anything to the
contrary in this Article 5, if the written agreement between the Plan Sponsor
and a Special




--------------------------------------------------------------------------------






Associate includes provisions regarding distribution of benefits which are
inconsistent with the
provisions of this Article 5, the provisions of such written agreement shall
govern with respect to such Special Associate.


ARTICLE VI
ADMINISTRATION OF PLAN
6.1 ADMINISTRATION.
(a) The Stock Bonus Management Committee shall administer and have complete
control of the Plan, subject to the provisions hereof, with all powers necessary
to enable it properly to carry out its duties in that respect. Not in
limitation, but in amplification of the foregoing, the Stock Bonus Management
Committee shall have the power to construe the Plan and to determine all
questions that may arise hereunder, including all questions relating to the
eligibility of Associates, Soliciting Brokers, Sales Coordinators, Special
Associates, Development Coordinators or Training Coordinators to participate in
the Plan and the amount of benefits to which any Participant may become entitled
hereunder. The decision of the Stock Bonus Management Committee upon all matters
within the scope of its authority shall be final.
(b) The Stock Bonus Management Committee may establish uniform rules and
procedures to be followed by Participants regarding any matter required to
administer the Plan.
(c) The Stock Bonus Management Committee shall prepare and distribute
information concerning the Plan to the Participants in such manner as it shall
deem appropriate and as required by law.
(d) The Stock Bonus Management Committee shall be entitled to rely upon all
certificates and reports, if any, furnished by the consultant or actuary of the
Plan Sponsor, and upon all opinions given by any legal counsel, accountant or
doctor selected or approved by the Plan Sponsor; any action taken or suffered by
the Stock Bonus Management Committee in good faith in reliance upon the advice
or opinion of such consultant, actuary, legal counsel, accountant or doctor
shall be conclusive upon each of them and upon all Participants or other persons
interested in the Plan.
6.2 RECORDS. All material acts and determinations of the Stock Bonus Management
Committee shall be duly recorded and all such records, together with such other
documents as may be necessary for the administration of the Plan, shall be
preserved in the custody of the Plan Sponsor. The Plan Sponsor shall provide all
necessary forms, and accounting, clerical and other such services required to
carry out the proper administration of the Plan.




--------------------------------------------------------------------------------






6.3 DELEGATION OF AUTHORITY AND EXEMPTION FROM LIABILITY. The administrative
duties and responsibilities set forth in this Article 6 may be delegated by the
Stock Bonus Management Committee in whatever manner and to whatever extent it
chooses to such persons as the Stock Bonus Management Committee selects. To the
extent permitted by law, the Plan Sponsor shall indemnify and hold harmless each
member of the Stock Bonus Management Committee, any member of the Board, and any
other party acting with respect to the Plan at the request of the Plan Sponsor
or the Stock Bonus Management Committee, against any and all claims, demands,
suits, loss, damages, expense and liability arising from any act or failure to
act with respect to the Plan, including any act or failure to act which is
deemed to be a breach of such individual's fiduciary responsibilities, unless
the same is determined to be due to gross negligence or willful misconduct.
ARTICLE VII
AMENDMENT AND TERMINATION OF PLAN
7.1 AMENDMENT OF THE PLAN. The Plan Sponsor shall have the right at any time to
modify, alter, or amend the Plan in whole or by action of the Board; provided,
however, that unless it is necessary to meet the requirements of any state or
federal law or regulation, no amendment shall operate to deprive any Participant
of any vested right under this Plan.
7.2 TERMINATION OF THE PLAN. The Plan Sponsor has adopted this Plan with the
intent that it be continued indefinitely; however, the Plan Sponsor reserves the
right at any time to reduce or to discontinue permanently the Plan Sponsor
contributions to the Plan or to terminate the Plan by action of the Board. Such
reduction or permanent discontinuance of Plan Sponsor contributions or
termination may be made without the consent of the Participants or any other
persons.
7.3 TRANSFER AND DISTRIBUTION ON TERMINATION. Upon termination of the Plan, the
balance of all contributions due to Participants shall be brought up to date as
of the last day of the month in which the termination occurs. All contributions
shall be distributed to the Participants, or transferred to the AFL Stock Plan
on behalf of the Participants, in accordance with the provisions of this Plan.








--------------------------------------------------------------------------------




ARTICLE VIII
PLAN SPONSOR'S RIGHT OF SETOFF AGAINST
PARTICIPANT'S BENEFITS
8.1 RIGHT OF SETOFF; GRANT OF SECURITY INTEREST. Subject to any applicable legal
limitations, the Plan Sponsor shall have the right to charge against any
benefits owed to a Participant under this Plan, prior to the transfer of any
bonus to the AFL Stock Plan on behalf of such Participant, the amount of certain
obligations of such Participant to the Plan Sponsor. For purposes of this
Section 8.1, "obligations" shall include any indebtedness of the Participant to
the Plan Sponsor including, but not limited to, any advances, loans, unearned
commissions or credits made by or from the Plan Sponsor to the Participant. In
addition, the Plan Sponsor shall have a lien against contributions or benefits
which have, or may become, due to such Participant under this Plan, prior to the
transfer of any bonus to the AFL Stock Plan on behalf of such Participant, which
lien shall be a first lien in favor of the Plan Sponsor as to such contributions
or benefits. In consideration of the right to participate in this Plan and for
the benefits paid hereunder to the Participant by the Plan Sponsor, each
Participant grants and assigns the Plan Sponsor a security interest in all
contributions, rights and benefits which have, or may become, due to the
Participant pursuant to this Plan, prior to the transfer of such contributions
to the AFL Stock Plan or to the Participant, as the case may be.
ARTICLE IX
MISCELLANEOUS
9.1 HEADINGS. The headings and subheadings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.
9.2 CONSTRUCTION. In the construction of the Plan, the masculine shall include
the feminine and the singular the plural in all cases where such meanings would
be appropriate. The Plan shall be construed in accordance with the laws of the
State of Georgia.
9.3 INCORPORATION, ETC. In the event that an individual Participant's business
as an Associate is transferred to a corporation, partnership, or other legal
entity that becomes an Associate and Participant hereunder, such entity shall,
if the Stock Bonus Management Committee so determines, succeed to the individual
Participant's benefits and rights hereunder. Conversely, in the event that an
Associate that is a corporation, partnership, or other legal entity ceases to be
an Associate, any individual Associate who succeeds to the business of that
entity shall, if the Stock Bonus Management Committee so determines, succeed to
the benefits and rights of that entity hereunder.
    




--------------------------------------------------------------------------------




9.4 SPENDTHRIFT CLAUSE. Except as provided in the Plan or as otherwise required
by law, no benefits under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge shall be void. No such benefit shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled to such benefit except as specifically provided in
the Plan.
9.5 LEGALLY INCOMPETENT. If any Participant is in the judgment of the Stock
Bonus Management Committee legally incapable of personally receiving and giving
a valid receipt for any payment due him hereunder, the Stock Bonus Management
Committee may, unless and until claim shall have been made by a guardian of such
person duly appointed by a court of competent jurisdiction, direct that payment
or any part thereof be made to such person or to such person's spouse, child,
parent, brother or sister, or other person deemed by the Stock Bonus Management
Committee to be a proper person to receive such payment. If the Stock Bonus
Management Committee is unable, after reasonable effort, to ascertain the
identity,
whereabouts or existence of any Participant to whom a benefit is payable under
this Plan, the benefits otherwise payable to such person shall be forfeited,
anything to the contrary contained elsewhere in this Plan notwithstanding.
However, if a claim is subsequently made by such person, or if satisfactory
proof of death of such person is received by the Stock Bonus Management
Committee, the Plan Sponsor shall make a contribution to the Plan which,
notwithstanding any provision of this Plan to the contrary, shall be for and so
as to enable such benefit to be paid to such person or his estate, as the case
may be. Any benefits lost by reason of escheat under applicable state law shall
also be forfeited, but shall not be subject to reinstatement.


9.6 CORRECTION OF ERRORS. If any change in records or error results in any
Participant being credited with or receiving from the Plan more or less than the
person would have been entitled to had the records been correct or had the error
not been made, the Stock Bonus Management Committee. upon discovery of such
error, shall adjust. as far as practicable, the contributions or transfer or
payments, as the case may be. in such a manner as to correct the error. Any Plan
Sponsor contribution made by mistake of fact shall be returned to the Plan
Sponsor.
9.7 EXCLUSIVE BENEFIT. Except as otherwise specifically provided in this Plan
all contributions of the Plan Sponsor under the Plan shall be held and used for
the exclusive purpose of providing benefits for Participants.
9.8 LIABILITY OF PLAN SPONSOR. Notwithstanding any provision to the contrary in
this Plan, the Plan Sponsor shall at all times remain liable to each Participant
for the payment of any vested amounts distributable pursuant to the terms of
this Plan to such Participant which are not so distributed in accordance with
the terms of this Plan.
    




--------------------------------------------------------------------------------




9.9 PARTIAL INVALIDITY. If any provision of this Plan is held invalid or
unenforceable. its invalidity or unenforceability shall not affect any other
provision and this Plan shall be construed and enforced as if such provision had
not been included.
ARTICLE X
ARBITRATION
10.1 ARBITRATION. Any dispute arising under or related in any way to the Plan
(“Dispute”), to the maximum extent allowed under the Federal Arbitration Act
(“FAA”), shall be subject to mandatory and binding arbitration, including any
Dispute arising under federal, state or local laws, statutes or ordinances. In
any Dispute, all past and present officers, stockholders, employees, Associates,
Special Associates, Sales Coordinators, Development Coordinators, Training
Coordinators, agents and Soliciting Brokers of the Plan Sponsor, who are alleged
to be liable or may be liable in any manner to either a Participant or the Plan
Sponsor based upon the same allegations made against a Participant or the Plan
Sponsor, are intended to be third-party beneficiaries of this Article 10 with
full rights to enforce such Article. Regardless of whether the Plan Sponsor is a
party, this Article 10 shall be applicable to any Dispute between the
Participant and any past and present officers, stockholders, employees,
Associates, Special Associates, Sales Coordinators, Development Coordinators,
Training Coordinators, agents and Soliciting Brokers of the Plan Sponsor. THE
PLAN SPONSOR AND THE PARTICIPANTS WAIVE ANY RIGHT TO TRIAL BY A JURY IN A COURT
OF LAW TO RESOLVE ANY DISPUTE.
10.2 ARBITRATION PROCEDURE.
(a) The arbitration shall be covered by, and conducted pursuant to, the FAA. The
party initiating the Dispute (“Complaining Party”) shall notify the other party
or parties of the existence of a Dispute by certified mail. Notice to
Participants shall be sent to their respective business addresses as they appear
in the Plan Sponsor's records and notice to the Plan Sponsor shall be sent to:
Arbitration Officer, c/o AFLAC Legal Division, 1932 Wynnton Road, Columbus,
Georgia 31999.
(b) The Plan Sponsor and the Participants agree to attempt, in good faith, to
resolve the Dispute within 15 days of the date that the notice of a Dispute has
been given to the other party or parties. If the Dispute cannot be resolved
through such informal methods, it shall be resolved by a panel of three
arbitrators. The Complaining Party and the Plan Sponsor may each name an
arbitrator (“Party Arbitrator”), who need not be neutral and each shall pay all
expenses and fees of its selected Party Arbitrator. The Party Arbitrators shall
appoint a neutral person to serve as a third arbitrator and to chair the panel
(“Neutral Arbitrator”). If the Party Arbitrators are unable to agree on a
Neutral Arbitrator, then either the Complaining Party or the Plan Sponsor may
request a panel of qualified arbitrators from the headquarters office of the
American Arbitration Association. The panel shall consist of an uneven number of
qualified arbitrators not to exceed nine in number. The Complaining Party and
the Plan Sponsor shall be entitled to up to four peremptory strikes with the
party who served notice of the existence of a Dispute exercising the first
strike. The one remaining arbitrator from the panel will then serve as the
Neutral Arbitrator.




--------------------------------------------------------------------------------




The Complaining Party shall have the choice of having the Plan Sponsor pay the
fees of the Neutral Arbitrator or, if the Complaining Party prefers, the Plan
Sponsor and the Complaining Party will equally divide the expenses and fees for
the Neutral Arbitrator.
(c) The arbitrators may permit reasonable discovery as permitted by the Federal
Rules of Civil Procedure, but in allowing discovery shall balance the policy
favoring discovery against the policy of the FAA to facilitate cost-effective
expeditious resolution of disputes. The arbitrators shall have the authority to
award any remedy to which any party would be entitled in a court of law unless
such remedy has been effectively waived. The hearing shall be at such place as
the arbitrators shall set, taking into account the convenience of all parties
and witnesses. Upon request by any party, the hearing shall be recorded,
including video taping. All rulings shall require concurrence of the majority of
the panel. The final award shall be in writing, signed by the arbitrators, and
shall be rendered within 30 days of the completion of the hearing and promptly
transmitted to the respective parties. Such award shall be binding and
conclusive upon all parties hereto subject only to grounds permitted under the
FAA for vacating, correcting, or modifying an award.
(d) Any party may request that the arbitration proceeding, including
communications between or among the parties and the arbitrators, information and
documents produced by any party, hearing or deposition transcripts and all
rulings and decisions of the arbitrators, be kept strictly confidential. In the
event that any of the parties elects to keep the arbitration proceedings
confidential, all parties agree to enter into an appropriate confidentiality
agreement. The parties further agree that all papers filed in court in
connection with any action to enforce this Article 10 or the arbitrators' award
shall be filed under seal.
10.3 ENFORCEMENT OF ARBITRATION. Any party may seek an order of any court of
competent jurisdiction to enforce this Article 10. The Plan Sponsor may bring
such action in any federal or state court in the State of Georgia and the
Participant hereby consents to personal jurisdiction and venue in such court.
10.4 CONSOLIDATION AND CLASS ACTIONS. There shall be no consolidation of claims
or class actions without the consent of all parties.
10.5 INJUNCTIVE RELIEF. Any court of competent jurisdiction is authorized to
issue any injunctive or other equitable relief in aid of arbitration.
10.6 APPLICABILITY. The provisions of this Article 10 shall apply to any Plan
Sponsor contribution made on or after February 11, 2003. Plan Sponsor
contributions made prior to February 11, 2003 shall be governed by Section 9.6
of the Plan in effect prior to February 11, 2003.




